Citation Nr: 1826727	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-34 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a headache disability also claimed as residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active service from October 2003 to March 2004; from May 2004 to April 2005; and from June 2009 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

During the March 2013 VA examination, the examiner indicated that the Veteran's headaches are more likely related to his service-connected psychiatric disability.  Although the agency of original jurisdiction (AOJ) has not specifically adjudicated the issue of service connection for headaches, the Veteran's main contention is that he has headaches due to his exposure to blasts in service.  The Board has liberally construed his claim to include entitlement to service connection for headaches.  


FINDINGS OF FACT

1.  The Veteran does not have current residuals of a TBI due to any incident of active service.

2.  The Veteran's current headache disorder is reasonably shown to be caused by his service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals from a TBI have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for headaches are met.  38 C.F.R. § 3.310  (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for TBI

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish a currently diagnosed disability related to a TBI in service for which service connection may be granted.

The Veteran contends that he had been through 5 explosions/blasts during his first tour in Iraq.  He stated that he was examined at Missouri Rehab and they could not rule out a TBI.  He indicated that he experiences headaches 4-5 days per week with prostrating attacks 3 of those days where he has to lay down and take medication.

Review of a post-deployment questionnaire dated in March 2005 is negative for blast injuries.  He denied headaches and dimming vision, dizziness, light headedness, or difficulty remembering.  He reported that his health had "stayed about the same or got better" while deployed.  The Veteran reported no exposure to "excessive vibration."  Upon return from Iraq he reported his health as "good" and indicated he did not have any concerns about possible exposure or events during the deployment that he felt would affect his health.  Further, on post-deployment questionnaire dated in June 2010, he denied exposure to any blasts or explosions.  

In a January 2012 neurological report from Missouri Rehab, the Veteran had a normal neurological examination, although the examiner stated he could not "rule out or rule in" traumatic brain injury.  A CT scan performed in July 2012 was normal.  An EEG performed in March 2013 was also normal. 

A review of the personnel records show the Veteran is in receipt of the Combat Action Badge.  Based on this, he was scheduled for an examination in order to evaluate the claimed TBI. 

During the March 2013 VA examination, the Veteran reiterated his report of exposure to 5 blasts that resulted in injuries during his first tour in Iraq.  He reported being in the vicinity of the blasts and "seeing stars."  He reported no loss of consciousness in any of those instances.  The Veteran also reported subsequent injuries including recurrent headaches and another instance of being injured while being deployed for response to Hurricane Katrina.  He reported that he did not seek care for any of these instances. 

During the examination, the Veteran also reported headaches with stronger frequency after he returned from deployment in 2005.  He reported they occur 4-5 days/weeks, lasting all day.  He stated that he experiences severe headaches once monthly which last 5-6 hours.  He reported that he takes sumatriptan, Tylenol, and Aleve for his migraine most every day.  

The examiner, based on a full review of the service treatment records and the outpatient treatment records, stated that the neurological examination was normal.  He continued that the only incident the Veteran reported that may suggest significant brain trauma occurred in 2005, in which he reported headaches, dizziness and vomiting.  He indicated that the Veteran did not report this during service and failed to report it in his post-deployment screen.  The examiner opined that it was less likely than not that any of the claimed associated residuals were due to traumatic brain injury, and that the headaches are most likely related to the psychiatric disability or opioid use.

As previously noted, upon review of all the evidence, both lay and medical, the Board finds that the Veteran does not have a current diagnosis of residuals from a TBI.  Although the service treatment records are silent for a TBI in service, the Board finds the Veteran is competent to report experiencing blasts and subsequent injury.  The Board notes, however, the medical evidence of record does not show a diagnosis of current residuals related to his in-service TBI.  A March 2013 VA examination shows the Veteran complained, in part, of headaches, and upon a thorough review of his medical history and claims file, to include the TBI screening, the VA neurologist opined that there was no evidence of any significant residual or neurological deficit from his in-service injury.  The VA neurologist further explained that the Veteran's headaches were most likely due to his psychiatric disability. 

The only other evidence of record supporting the Veteran's contentions is his personal statements, indicating that he experiences residuals from a TBI.  His statements do not establish the required diagnosis of a current disability or a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay evidence is not competent to prove a matter requiring medical expertise, such as a formal diagnosis.  Jandreau, 492 F. 3d 1372.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. § 1110 (2012); Brammer, 3 Vet. App. at 225.  Absent a current diagnosis claimed as residuals of a TBI, the Board finds that service connection is not warranted for residuals from a TBI.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Service connection for headaches

As previously discussed, the record suggests the Veteran's headache disability is related to his service-connected psychiatric disability.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence shows a current headache disability.  The Veteran is service-connected for a psychiatric disability, to include posttraumatic stress disorder.  Moreover, the March 2013 examiner indicated that the headaches are most likely due, in part, to the Veteran's psychiatric disability.  All the necessary elements of service connection on a secondary basis for a headache disability are met, and service connection for a headache disability is granted.


ORDER

Service connection for residuals of a TBI is denied, but service connection for headaches is granted.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


